BUFFINGTON, Circuit Judge.
In this case William S. Birdsall and others, citizens of Pennsylvania and Connecticut, and lessors, sued the Delaware & Hudson Company, a corporate citizen of New York, and lessee, to recover coal royalties alleged to have accrued on an anthracite coal mining lease. On trial, the jury found for the plain*622tiffs, and on entry of judgment both plaintiffs and defendant sued out writs of error. We dispose of both writs in the present opinion.
The pertinent provisions of the lease and the general nature of the controversy are set forth in the charge of the court, noted above. From such charge it will be seen the lease covenanted for payment of minimum royalties on three different coal seams, viz., vein No. 2, the Grassy Island vein, and the veins under the latter. On vein No. 2 and Grassy Island the lessee was to pay a stipulated royalty on a minimum of 20,000 tons a year until the coal was exhausted, or until, in defendant’s opinion, it had paid for all merchantable coal in such veins. There was also a covenant that, if the coal in the veins underlying Grassy Island proved workable, a minimum royalty of 20,000 tons should be paid after the mining of such underlying veins was begun, and after payments of the minimum royalty on No. 2 and Grassy Island veins had ceased. The royalties payable on all these three veins were recovered in the verdict, and the correctness of the judgment entered thereon is not here questioned by either party.
The question raised by the plaintiff’s writ concerns its alleged right to recover an' additional minimum royalty of 20,000 tons per year upon three other veins of coal, viz., the Four-Foot, the Diamond, and the Rock vein, all of which lie below the Four-Foot and above the Grassy Island veins. These veins are not specifically mentioned in the lease. It is contended by plaintiff that they were not known when the lease was made, while defendant claims they were known. Be that fact as it may, the question before us is whether the lease contains any language which binds the lessee to pay this additional minimum royalty of 20,000 tons per year upon the Four-Foot, the Diamond, and the Rock veins.
Turning to the lease, we find it is for all the coal underlying the tract, so that we may assume, as indeed is conceded, that the lease covers all veins, whether then known or unknown, and therefore these three veins in question. But, when it comes to provisions for minimum royalties, wé find that only certain veins are mentioned and expressly subjected to minimum requirements, viz., vein No-. 2 and the Grassy Island absolutely, and the veins underlying Grassy Island only conditionally, and not concurrently with the payment of the minimum royalty on Nó. 2 and Grassy Island. Apart from these three veins, viz., No. 2, Grassy Island, and the veins underlying tlie latter, we find in the lease no language which expressly evidences a purpose to place the obligation of the minimum royalty on any other veins; nor do we find any implication which, from the language used, constrains us to impute any such purpose on the part of the contracting parties. If, as contended by plaintiff, the Four-Foot, the Diamond, and Rock vein were not known, it is evident that the parties had not in view an annual minimum royalty of. 20,000 tons on unknown veins, which are only subject to the lease by virtue of the general provisions which covered all coal under the tract. On the other hand, if, as contended by defendants, these veins were known when the lease was made, the express mention and explicit covenant of a minimum royalty on No. 2, Grassy Island, and the veins below the latter, was a virtual exclu*623sion of- all the other veins from minimum royalty requirements. The lease itself, its provisions and general intent, would seem reasonably clear, and it is only by giving a very particular construction to some general terms that the construction contended for by the plaintiff would seem possible.
But such construction does not appeal to us, for it would give, by implication from such general words and terms, the precise effect given to specific expressions by the specific words and terms elsewhere in the lease. To do this is for a court to create a broad, imaginary contract, when the parties have made a restricted, specific one. When these parties wished to impose a minimum annual royalty, they knew how to select the veins and to apply their covenants to them. Having done so, and themselves expressly defined and specifically stated to what veins the minimum should apply, a court has no grounds for saying they meant to contract for some other veins .which they did not mention, and did not evidence any specific intent to subject to a minimum royalty. And such a construction would be at' variance with the general spirit of the lease. For by it, as we have seen, even all of the three designated veins were not treated alike. Vein No. 2 and Grassy Island are included in one and subject to a joint minimum. The veins underlying the latter are subjected to a minimum only on certain conditions, and even that minimum requirement does not begin until No. 2.and Grassy Island have ceased paying their minimum. Indeed, the uncertainty to which plaintiff’s construction would lead is shown by the question, Which of these different sorts of minimum shall we apply to these other veins, Four-Foot, Diamond, and Rock vein ?
We are of opinion the court below committed no error in confining the contract for minimum royalties in this léase to what the parties expressly stipulated. To have gone further would have been error.
Turning to the defendant’s writ, we may say that on the argument it developed that such writ was sued out in order to compel the plaintiffs to join with them on the record all other parties in interest, so that defendant might be released, on payment of royalties embraced in the verdict, from further liability therefor.
Counsel for plaintiff having stated that they represented each and every one of the present owners of the royalties under the lease, and that they would place of record proper releases from them before the judgment was paid, and this court being satisfied that defendant can be properly protected by the court below in that regard, we are satisfied that the defendant can, by a proper procedure in the court below, be given all the protection it seeks by this writ or a reversal upon it.
We will therefore dismiss both’writs of error, affirm the judgment below, and remand the case for further proceedings.